Per Curiam:
This was an appeal from the refusal of the court below to vacate an order previously made, amending the charter of the Blockley & Merion Turnpike & Plankroad Company. It was alleged that the amendment was improvidently allowed, inasmuch as it authorized the company to extend its road beyond the original termini. The power to amend charters of such companies is conferred by the act of June 4, 1879, when the Court of Common Pleas shall be “ of opinion that said alterations are lawful and beneficial.” It thus appears that the court below had jurisdiction. Whether this particular amendment was “ lawful and beneficial ” we cannot now decide, as the matter has passed from our control. No appeal was taken from the order of the court below allowing the amendment within the time required by law. The appeal from the refusal of the court to vacate its order does not help the matter, as it would be doing by indirection what cannot be done directly. The appeal can only be taken from the original order, and the time for that has gone by.*
Appeal quashed.

 See act of April 1, 1874, P. L. 50; § 8, act of May 9, 1889, P. L. 158.